Citation Nr: 0800281	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for diabetic retinopathy.

2.  Entitlement to an initial compensable disability 
evaluation for diabetic neuropathy of both upper extremities.  

3.  Entitlement to an initial evaluation in excess of 60 
percent for coronary artery disease, status post coronary 
artery bypass. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  The rating determination 
granted service connection and assigned a 30 percent 
disability evaluation for coronary artery disease, effective 
August 26, 2003; and recognized diabetic retinopathy and 
peripheral neuropathy of the upper extremities as part of the 
previously service connected diabetes mellitus, effective May 
8, 2001.  The RO continued a 20 percent evaluation for the 
overall disability, finding that the retinopathy and 
neuropathy were noncompensable.

In September 2004, the RO increased the initial evaluation 
for coronary artery disease to 100 percent from July 24 to 
September 30, 2003; and to 60 percent, effective October 1, 
2003.  

In November 2004, the RO granted entitlement to a total 
rating for compensation purposes based on individual 
unemployability, effective October 1, 2003.

The appeal is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

With regard to the claim for an increased evaluation for 
coronary artery disease, the Board notes that the 60 percent 
rating that was assigned was based upon testing performed in 
September 2003.  Subsequent to the test being performed, the 
veteran underwent an additional cardiac catheterization.  
Moreover, in his January 2004 notice of disagreement, the 
veteran indicated that he could not walk for short periods of 
time without losing his breath.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  It appears that the symptomatology 
associated with the veteran's coronary artery disease may 
have worsened since the time of the last Bruce Protocol 
Treadmill testing performed in September 2003.  As such, an 
additional VA examination to determine the extent of any 
current coronary artery disease is warranted.  

As to the claim for a higher evaluation for diabetic 
neuropathy of the upper extremities, the last comprehensive 
VA examination afforded the veteran occurred in October 2003.  
At that time, the veteran was found to have a history 
suggestive of early neuropathy of the hands but no evidence 
of fatigability or incoordination.  The examiner stated that 
there was no physical objective evidence at this point but 
that the veteran was prone for progression of symptoms.  He 
indicated that it was not possible to predict the amount of 
dysfunction in the future.  The veteran has indicated that he 
cannot understand how a noncompensable disability evaluation 
could be assigned based up on his current symptomatology.  

The Board further notes that the veteran has reported that he 
is currently in receipt of social security disability 
benefits due to his service-connected disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with 
regard to Social Security Administration (SSA) benefits, the 
records concerning that decision must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all medical 
records associated with the veteran's 
award of SSA benefits.  Any records 
received should be associated with the 
claims folder. 

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected coronary artery 
disease.  All necessary tests and studies 
should be performed, to include the 
appropriate exercise test(s) needed to 
properly calculate the veteran's METs 
(metabolic equivalents).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should note whether the 
veteran has chronic congestive heart 
failure or left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.  The claims folder should be 
made available to the examiner.  All 
findings should be reported in detail and 
a complete rationale provided for each 
opinion.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of any current diabetic 
neuropathy of the upper extremities.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner should identify 
all symptomatology, if any, associated 
with diabetic neuropathy of the upper 
extremities.  If any symptomatology is 
present, the examiner is requested to 
render an opinion as to whether the 
impairment is mild, moderate, or severe.  

4.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




